SUTIN, Judge (specially concurring) I concur in the result only. Section 61-3-1 of the mechanic’s lien law is constitutional. Section 61-3-11 is constitutional where procedure used is in the nature of chattel mortgage foreclosure. I hold that defendant was entitled to judgment on the pleadings. To arrive at this conclusion, it is necessary to analyze the pleadings, the decision and judgment of the trial court. A.Plaintiffs Complaint Plaintiff sought damages for conversion of his automobile by defendant. Defendant had a valid mechanic’s lien, retained possession, and refused to surrender it. Plaintiff’s claim for conversion, based on these facts alleged, does not state a claim upon which relief can be granted. Under § 61-3-1, defendant had the right to retention of plaintiff’s automobile. If plaintiff desired to obtain possession thereof, the proper remedy was replevin. Mathieu v. Roberts, 31 N.M. 469, 247 P. 1066 (1926). Plaintiff’s complaint also alleged that defendant notified plaintiff of his intention to enforce the mechanic’s lien by the optional method provided by § 61-3-11; that this statute was unconstitutional; that by reason of both sections being unconstitutional, plaintiff’s automobile was taken without proper notice and judicial hearing. Plaintiff’s automobile was “not taken” in this manner because defendant did not sell the automobile. Plaintiff’s complaint did not state a claim for relief under these facts. B. Defendant’s Answer Defendant alleged as an affirmative defense : The Defendant is enforcing his right of action to foreclose a lien for repairs to Plaintiff’s motor vehicle which is not a state action. [Emphasis added] This defense is not meritorious because defendant did not seek-to foreclose his lien for repairs under § 61-3-11. Defendant sought enforcement of his lien by notice and sale. C. Defendant’s Alternative Motion for Summary Judgment Defendant moved the court (1) for judgment on the pleadings as a matter of law. I agree. (2) In the alternative, defendant moved for summary judgment pursuant to Rule 56 of the Rules of Civil. Procedure. The trial court granted defendant’s motion on Rule 56. I disagree. There are no factual issues involved in this case. D. Judgment of the Court In its decision, the trial court concluded that § 61-3-1 was constitutional and no tort was committed. The trial court did not determine the constitutionality of § 61-3-11 as requested by plaintiff. The trial court entered summary judgment. It decreed that defendant had a valid mechanic’s lien and ordered: That the Defendant may proceed to foreclose his mechanic’s lien on said automobile pursuant to the applicable New Mexico statutes. [Emphasis added] Defendant is now limited to an independent suit for foreclosure of his mechanic’s lien under § 61-3-11. E. The only applicable statute is § 61-3— 11. It is constitutional on foreclosure of the lien, but not under the optional method of enforcement. From plaintiff’s complaint, defendant’s answer, the decision and judgment of the trial court, the constitutionality of § 61-3-11 and its enforcement are issues in this case on appeal. Section ól-3-ll is constitutional when the procedure is in the nature of chattel mortgage foreclosure. It is unconstitutional in the optional method of enforcement by notice and sale. The first sentence of § 61-3-11 reads: In order to enforce any lien under sections 61-3-1 through 61-3-18 New Mexico Statutes Annotated, 1953 Compilation, the procedure shall be the same as in the case of the foreclosure of a chattel mortgage if suit be filed in court. [Emphasis added] This is the only statute applicable. Under this provision, the statute is constitutional because, where suit is filed by the holder of the mechanic’s lien, the debt- or is granted a hearing and is not denied due process. Originally, the statute provided that the lienholder may commence his action in the ordinary form. See Abeytia v. Gibbons Garage, 26 N.M. 622, 195 P. 515 (1921); Ross v. Overton, 29 N.M. 651, 226 P. 162 (1924). Under § 61-3-11, the Supreme Court has held that by use of the chattel mortgage foreclosure procedure, the legislature referred to an equitable action of chattel mortgage foreclosure. Mathieu v. Roberts, supra. Under this portion of § 61-3-11, defendant must proceed in an independent action for foreclosure of his lien as provided in the judgment. The optional method of enforcement in § 61-3-11 grants the holder of a mechanic’s lien the right to an involuntary sale of the owner’s property without affording the owner the opportunity for a hearing. This method of procedure is unconstitutional because it denies the owner due process. Adams v. Department of Motor Vehicles, 11 Cal.3d 146, 113 Cal.Rptr. 145, 520 P.2d 961 (1974), and other cases cited in the opinion. F. Defendant cannot proceed under the optional method. Defendant gave plaintiff notice by certified mail that, pursuant to § 61-3-11, ten days from the date of the notice, plaintiff’s automobile would be advertised and sold to satisfy the indebtedness. If defendant pursues this unconstitutional procedure by sale of plaintiff’s automobile, defendant violates the order of the trial court and violates his right to continued lawful possession of plaintiff’s automobile. By sale, plaintiff will be permanently deprived of the ownership of his automobile. The “sale” procedure not having been undertaken by defendant, defendant is entitled to possession of plaintiff’s automobile until the indebtedness is paid. Defendant is also entitled to proceed independently in an equitable action of chattel mortgage foreclosure. Defendant is entitled to judgment on the pleadings.